- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, May 17 th , 2010 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington , DC Dear Sirs: Banco Bradesco S.A. announces to the market and to its shareholders, referring to the Companys Audit Committee that: · the name of Mr. Osvaldo Watanabe , identity card (RG) 6.478.266-9/SSP-SP, individual taxpayers ID (CPF) 668.886.388/04, appointed as member of said Committee is under phase of approval at the Brazilian Central Bank. Mr. Watanabe holds bachelors degree in Economics by Universidade de São Paulo  USP, Accounting by Faculdade Álvares Penteado with specialization in accounting by FIPECAFI  USP. In January 1975, Mr. Watanabe held the position of Technician-Basic at the Brazilian Central Bank and between May 2003 and April 2010 he was chief of the Banks and Conglomerate Oversight Department, carrying out inspection activities of the Brazilian Financial System. · Mr. Hélio Machado dos Reis, on this date is no longer a member of the Committee, since he completed the 5-year maximum tenure set forth by Article 12 of the rules attached to the Resolution # 3,198 dated May 27, 2004 of the Brazilian Monetary Council; · as a result, the Committee now is composed of the following members: Coordinator: Carlos Alberto Rodrigues Guilherme; Members: José Lucas Ferreira de Melo, Romulo Nagib Lasmar and Osvaldo Watanabe. Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 27, 2010 BANCO BRADESCO S.A. By: /
